239 F.2d 863
G. R. CRUSEN, L. F. Gunderson, and L. G. Van Lehn, Appellants,v.UNITED AIR LINES, Inc., Appellee.
No. 5434.
United States Court of Appeals Tenth Circuit.
Dec. 24, 1956.

Stephen C. Vladeck, New York City (B. F. Napheys, Jr., Denver, Colo., was on the brief), for appellants.
Edmund A. Stephan, Chicago, Ill.  (John P. Akolt, John P. Akolt, Jr., Denver, Colo., Charles F. McErlean and Stuart Bernstein, Chicago, Ill., were with him on the brief), for appellee.
Before PHILLIPS, MURRAH and LEWIS, Circuit Judges.
PER CURIAM.


1
This is an appeal from the District Court of Colorado challenging the dismissal of appellants' complaint seeking a declaration of pilots' seniority rights under a collective bargaining agreement.


2
The dismissal is based upon a finding that the appellants had not exhausted their administrative remedies by failing to file a timely appeal with the United Air Line Pilots System Board of Adjustment, established under the Railway Labor Act, 45 U.S.C.A. § 184.


3
The facts are well stated in the memorandum opinion and order of the trial court.  See D.C., 141 F. Supp. 347.  We agree with the trial court's opinion and its judgment is affirmed for the reasons stated therein.